Land, J.
This suit is for the recovery of five hundred and fifty dollars and twenty-four cents, for re-weighing and inspecting cotton. The answer was a general denial. On the trial, the defendant filed an affidavit for a continuance, which was refused. There was judgment for plaintiff, and defendant has ajipealed. It is urged in this court that the Judge below erred in refusing the continuance.
The affidavit was insufficient. It did not disclose the name of any witness, by whom the defendant expected to prove any particular fact or facts. It did not state within what time the defendant expected to obtain the testimony of his witnesses.
It is, therefore, ordered, adjudged and decreed, that tho judgment be affirmed, with costs in both courts.
VoonuiES, J., absent.